 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1669 
In the House of Representatives, U. S.,

December 1, 2010
 
RESOLUTION 
Congratulating the National Air Transportation Association for celebrating its 70th anniversary. 
 
 
Whereas the National Air Transportation Association (NATA) was founded 70 years ago on December 28, 1940, with 83 charter member companies who were instrumental in supporting the Civilian Pilot Training Program (CPTP); 
Whereas on December 27, 1938, the CPTP was formed by President Franklin D. Roosevelt who approved a Civil Aeronautics Authority plan to boost the private flying industry by annually teaching 20,000 college students to fly; 
Whereas the CPTP trained thousands of new pilots; 
Whereas in 1940, NATA was instrumental in working with Congress to support the CPTP; 
Whereas the current general aviation industry owes much to the foresight and resiliency of the founders of NATA, William A. Ong and Leslie H. Bowman, the association’s first two presidents, as well as George E. Haddaway, John L. Gaylord, and others who played a strong role in the organization’s formation; 
Whereas the general aviation industry accounts for hundreds of thousands of American jobs and contributes approximately $90 billion to the United States economy; 
Whereas today NATA represents over 2,000 member companies that own, operate, or service aircraft and provide for the needs of the traveling public by offering services and products to aircraft operators and others such as fuel sales, aircraft maintenance, parts sales, storage, rental airline servicing, flight training, Part 135 on-demand air charter, fractional aircraft program management, and scheduled commuter operations for smaller aircraft; 
Whereas NATA continues to represent the legislative, regulatory, and business interests of general aviation businesses; 
Whereas NATA provides education, services, and benefits to its members to ensure their long-term economic success; 
Whereas NATA is dedicated to establishing programs to improve general aviation safety; and 
Whereas NATA established the Air Charter Safety Foundation to continuously enhance the safety and security practices of charter and shared aircraft owners and operators in the United States and worldwide: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the National Air Transportation Association for celebrating its 70th anniversary;  
(2)applauds the National Air Transportation Association for creating programs and resources to enhance the safety of general aviation operators; and  
(3)commends the National Air Transportation Association for being instrumental in bolstering the general aviation industry during a time of turmoil in the 1940s.  
 
Lorraine C. Miller,Clerk.
